0DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with ALYSON DILENA on 8/3/2022.
The application has been amended as follows: 

In Claim 40, last line, the word “comprises” has been deleted and the word  --comprise--  inserted therefor.

International Search Report
SWEDISH MATCH NORTH EUROPE AB (WO 2015/067372 A1), SWEDISH MATCH NORTH EUROPE AB (WO 2018/197454 A1), SWEDISH MATCH NORTH EUROPE AB (WO 2018/197454 A1), CHINA TOBACCO YUNNAN IND CO LTD (CN 107319629 A) and PEDEERSEN ET AL (WO 2010/121619 A1), were cited as “X” and/or “Y” references in the International Search Reports for International Applications PCT/DK2020/050159 , PCT/DK2020/050160, PCT/DK2020/050161 and  PCT/DK2020/050163, to which the instant application is related although priority is not claimed.
The references fail to disclose the claimed product.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the nearest prior art is WO 2018/197454 A1) to SWEDISH MATCH NORTH EUROPE AB, which was submitted in an Information Disclosure Statement filed 8/17/2020.  Other close prior art is represented by Axelsson (US 9402809), Hansson et al (US 2005/0061339) and Nilsson (US 2014/0017286).  The prior art fails to disclose or fairly suggest a nicotine pouched product as claimed, wherein the pouch membrane comprises nicotine in an amount of at least 15 % by weight of a total content of nicotine in the pouched product, as claimed in Claim 1, or wherein the pouch membrane further comprises at least 1.0 mg nicotine, as claimed in Claim 49.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/           Primary Examiner, Art Unit 1748